Citation Nr: 1102489	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from October 1949 to 
October 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of 
military noise exposure.

2.  The Veteran's tinnitus is the result of military noise 
exposure.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that 
lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

In this case, the Veteran is currently diagnosed with bilateral 
hearing loss and with tinnitus.  He believes that both conditions 
were caused by his exposure to acoustic trauma while in military 
service.  The Veteran's DD-214 shows that he served in the 
artillery and was attached to an artillery unit in Korea during 
the Korean War.

The Veteran has submitted several statements from soldiers who 
served with him in both the United States and in Korea.  From the 
evidence of record, it is apparent that while in military service 
the Veteran was exposed to 105 howitzers and 120 mm machine guns, 
among other loud noise.  It is also readily apparent that no 
hearing protection was worn by the Veteran while he was in 
service.  Therefore, military noise exposure is conceded. 

Following service, the Veteran worked as a machinist for a number 
of years.  It appears that the VA examiner in August 2007 found 
that this exposed the Veteran to considerable post-service noise.  
However, the Veteran explained in a letter that was received in 
October 2007 that while he did work for Goodyear for 23 years, he 
was only a machinist for 16 years.  The Veteran further explained 
that the machinist work he did was on a single machine in a 
separate room and was not very loud.  The Veteran also explained 
that he had not hunted since approximately 1959.

In December 2006, the Veteran was seen by a private audiologist 
who diagnosed him with bilateral high frequency sensioneural 
hearing loss.  At a VA examination in August 2007, the Veteran 
was also diagnosed with both tinnitus and bilateral hearing loss.  
As such, the medical evidence confirms present hearing 
disabilities.

While it is clear from the record that the Veteran was exposed to 
loud artillery noise in service, service treatment records are 
negative for any hearing treatment while in service, and at his 
separation physical the Veteran passed whispered and spoken voice 
testing.  However, it is important to note that no audiometric 
testing was conducted at separation.  

Furthermore, while service treatment records did not actually 
show in-service hearing treatment, the Veteran has reported that 
he sought treatment while in Korea for hearing problems, and a 
person who served with the Veteran in Korea wrote that he 
recalled the Veteran seeking hearing treatment in service.  

Specifically, a fellow soldier wrote a letter that was received 
in June 2007 in which he recalled serving with the Veteran in 
Korea where they rode on a halftrack with a 50 caliber machinegun 
and supported the infantry and field artillery.  The soldier 
recalled that the field artillery would fire ordinance over them; 
the "boom" of which he recalled would cause their ears to hurt.  
The soldier specifically recalled the Veteran having ear problems 
and he remembered the Veteran seeking treatment in the field 
medical center at company headquarters for ringing and pain in 
his ears.

Two audiologists have also evaluated the Veteran in conjunction 
with his claim.  In December 2006, a private audiologist took 
note of the Veteran military noise exposure and explained that 
the high frequency portion of the bilateral hearing loss was 
consistent with noise exposure.  Based on these factors, he 
concluded that the Veteran's hearing loss and tinnitus were at 
least in part caused by his military noise exposure.

The Veteran was then provided with a VA examination in August 
2007 at which the examiner confirmed that the Veteran currently 
has both tinnitus and bilateral hearing loss.  However, the 
examiner concluded that because of the Veteran's post-military 
noise exposure, he was unable to resolve the question as to the 
etiology of the Veteran's hearing loss and tinnitus without 
resorting to mere speculation.  Unfortunately, the examiner did 
not explain why he could not resolve this question without 
resorting to speculation.

The Court of Appeals for Veterans Claims (Court) has held that if 
an examiner determines that a decision cannot be made without 
resort to mere speculation, it should be clear in the examiner's 
remarks whether it cannot be determined from current medical 
knowledge that a specific in-service injury or disease can 
possibly cause the claimed disabilities, or whether the actual 
causes are due to multiple potential causes.  In other words, 
simply stating that an opinion cannot be provided without resort 
to mere speculation is not acceptable without a detailed reason 
as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 
(2010). 
 
Additionally, U.S. Court of Appeals for the Federal Circuit has 
held that an "examiner's statement, which recites the inability 
to come to an opinion, provides neither positive nor negative 
support for service connection (in that case the examiner 
specifically indicated that he could not relate the disability to 
service without resort to speculation).  See Fagan v. Shinseki, 
573 F.3d 1282, 1289 (Fed. Cir. 2009)

It is clear from the Veteran's testimony that the VA examiner 
misinterpreted his statements as to the extent and severity of 
his post-service noise exposure in that the examiner clearly felt 
the Veteran had considerably more post-service noise exposure 
than he has subsequently clarified that he had.  Given that the 
examiner's opinion appears to rest on an inaccurate factual 
premise, and that the rendered opinion is entirely equivocal, the 
Board must conclude that this opinion provides neither positive 
nor negative support for service connection.

Nevertheless, even if the VA examination report is given no 
weight, the evidence unmistakably shows that the Veteran 
currently has bilateral hearing loss, which a medical 
professional has indicated is consistent with noise exposure.  
The evidence also confirms that the Veteran did have significant 
noise exposure while in the military, and credible lay statements 
have suggested that the Veteran did in fact have hearing 
difficulty both in service, and shortly thereafter.  
Additionally, an audiologist has stated that that the Veteran's 
hearing loss was at least in part related to his military noise 
exposure.  As such, the criteria for service connection have been 
met, and the Veteran's claim for bilateral hearing loss is 
therefore granted. 

With regard to the Veteran's claim for tinnitus, the medical 
evidence confirms that he currently has tinnitus.  The Veteran 
has submitted several statements in which he noted that he 
noticed ringing while in service.  For example, in a statement 
received in June 2007, the Veteran stated that he did ok on 
whisper and finger snap tests except for the ringing.  The 
Veteran added that the ringing had progressed over time.  At his 
VA examination in August 2007, the Veteran reported that his 
tinnitus had begun in Korea in 1951.

Additionally, the Veteran's sister submitted a statement in which 
she recalled that following service, the Veteran had problems 
with ringing in his ears; and, as described above, a soldier who 
served with the Veteran in Korea wrote a letter in which he 
recalled the Veteran seeking medical treatment in Korea for 
ringing in his ears.

Lay evidence may suffice to establish the manifestations of a 
chronic condition during service, or within a presumptive period; 
and, when a condition is not chronic and there is no medical 
evidence of a causal nexus, lay testimony or medical evidence may 
establish continuity of symptomatology.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Of note, the Court has specifically 
held that tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this case, the Veteran, as a lay person, is competent to 
report both that he developed symptoms such as ringing in the 
ears during service, and that the ringing has persisted to the 
present day. 

Once, as here, it has been determined that a lay person is 
competent to provide testimony on a matter, the inquiry shifts to 
a determination as to whether the testimony is credible.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Board finds the Veteran's statements to be 
credible.  He has not exaggerated his symptoms, nor has he 
attempted to stretch the truth in an effort to bolster his claim.  
He candidly discussed his experiences serving in an artillery 
unit in the United States Army, and he consistently described the 
date of onset of the ringing in his ears in his statements and to 
the VA examiner.  It is clear the Veteran was exposed to acoustic 
trauma while in service, and the Veteran has credibly asserted 
that he first began noticing a ringing in his ears while still in 
service, which has persisted since that time.  The Veteran has 
also submitted statements from family members documenting the 
fact that he began noticing ringing in his ears while in service. 

The Board acknowledges that a VA medical opinion was received 
which found that a determination as to whether the Veteran's 
tinnitus was related to his military service could not be 
provided without resorting to speculation.  However, that opinion 
as discussed was speculative and can provide neither positive nor 
negative evidence regarding the etiology of the Veteran's 
tinnitus. 

In any event, the Veteran has been diagnosed with tinnitus by a 
VA audiologist, and he has consistently and credibly reported 
that his tinnitus began while he was in service and has continued 
to the present time.  This is a matter which the Veteran is 
competent to report and therefore the Board concludes that 
satisfactory lay evidence has been presented to establish 
continuity of symptomatology from the Veteran's time in service.  
Accordingly, the criteria for service connection for tinnitus 
have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


